Order issued January 6, 2014




                                       S   In The
                               Court of Appeals
                        Fifth District of Texas at Dallas
                       ________________________________________

                                  No. 05-12-01603-CR
                       ________________________________________

                        NAKIA LASHUAN FRANKLIN, Appellant

                                              V.

                          THE STATE OF TEXAS, Appellee


                                        ORDER

                          Before Justices O’Neill, Myers, and Brown

       Based on the Court’s opinion of this date, we GRANT the October 11, 2013 motion of

Angela D’Amore for leave to withdraw as appointed counsel on appeal. We DIRECT the Clerk

of the Court to remove Angela D’Amore as counsel of record for appellant. We DIRECT the

Clerk of the Court to send a copy of this order and all future correspondence to Nakia Lashuan

Franklin, 8336 Bunche Street, Dallas, Texas, 75243.



                                                      /Michael J. O'Neill/
                                                      MICHAEL J. O’NEILL
                                                      JUSTICE